DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Amendment to the abstract of the invention, filed on 02/03/2022, is considered and objection is withdrawn.

Allowable Subject Matter
Claims 1-2, 5-16 and 18-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to compressing and decompressing data streams for data transmission.
The closest prior of records fails to teach the allowable features of claims 1-2, 5-16 and 18-23.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claims 1 and 21, the claimed limitations “matching the PDF to PDF templates to determine a closest matching PDF template;
determining an encoder corresponding to the closest matching PDF template, wherein a corresponding encoder identifier is determined;
encoding the scaler data with the encoder to generate an encoded stream;
transmitting the encoded stream and the encoder identifier; and
maintaining the PDF templates in a database, wherein the operation of matching includes accessing the database to obtain the PDF templates and matching the PDF templates using KL (Kullback-Leibler) divergence to determine the closest matching template”, as for independent claim 7, the claimed limitations “binning received vector data into a plurality of bins;
determining a centroid for each bin to form a dictionary of centroids;
tagging the vector data with tags that identify a centroid associated with each vector;
counting a number of vectors in each bin to construct a probability distribution function (PDF) of centroids;
matching the PDF of centroids to PDF templates to determine a closest matching PDF template;
determining an encoder corresponding to the closest matching PDF template wherein a corresponding encoder identifier is identified;
encoding the tags with the encoder to generate an encoded data stream; and
transmitting the encoded stream, the encoder identifier, and the dictionary of centroids” and as for independent claim 15, the claimed limitations “a matching circuit that matches the PDF to PDF templates to determine a closest matching PDF template, and determines an encoder corresponding to the closest matching PDF template wherein a corresponding encoder identifier is determined, wherein the matching circuit accesses a database to obtain the PDF templates and matches the PDF to PDF templates using KL (Kullback-Leibler) divergence to determine the closest matching template; and
an encoding circuit that encodes input data with the encoder to generate an encoded stream, and transmits the encoded stream and the encoder identifier” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/12/2022